Citation Nr: 1026296	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to March 1972.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the Veteran's claim for service 
connection for posttraumatic stress disorder.  By a May 2007 
decision, the Board denied the claim of service connection for 
posttraumatic stress disorder.  In July 2008, the Veteran's 
representative and VA's Office of General Counsel filed a joint 
motion requesting that the Court vacate the Board's decision and 
remand the matter to the Board for further development and re-
adjudication.  That same month, the Court granted the joint 
motion, vacated the Board's decision, and remanded the case to 
the Board for compliance with the terms of the joint motion.  

To comply with the joint motion, in August 2009, the Board 
remanded the matter to the RO in order to afford the Veteran a VA 
examination and issue a supplemental statement of the case 
(SSOC).  The RO scheduled the Veteran for a VA examination in 
April 2010, which he attended.  This examination was based on a 
review of the claims file, the Veteran's oral history, and a 
thorough psychological examination of the Veteran.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Subsequently, the RO issued an SSOC in May 2010.  Therefore, the 
Board finds that its remand directives have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).


FINDING OF FACT

There is competent medical evidence that the Veteran has 
posttraumatic stress disorder that is attributable to his period 
of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran 
has posttraumatic stress disorder that is the result of disease 
or injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a) (2009).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the notice 
and development requirements of the VCAA have been satisfied with 
respect to the claim for service connection for posttraumatic 
stress disorder, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the claim.  This is so 
because the Board is taking action favorable to the Veteran by 
granting service connection for posttraumatic stress disorder, 
which represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 
24, 1992), 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b). 

Service connection for posttraumatic stress disorder (PTSD) 
specifically requires that there be medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2009), Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Veteran has contended that he has PTSD as a result of 
witnessing several stressful events during service, including two 
incidents in which he participated in the recovery of bodies from 
aircraft crashes as part of his base crash team.  Pursuant to the 
submission of documentation of the Veteran's in-service 
participation in crash recovery efforts as part of his base crash 
team, the agency of original jurisdiction (AOJ) conceded the 
Veteran's alleged stressors in a June 2005 SSOC but continued to 
deny the Veteran's claim on the basis that the Veteran did not 
have a firm diagnosis of PTSD.  The Board thus acknowledges that 
the Veteran's in-service stressors have been confirmed and turns 
to the question of the Veteran's psychiatric diagnosis.

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records are silent as to any complaints of or treatment for 
symptoms of PTSD or any other psychiatric disorder.  Post-service 
medical records, however, reflect that several VA medical 
professionals have identified the Veteran as suffering from PTSD.  
A review of the post-service medical evidence reveals that the 
Veteran was observed to have "PTSD features" at least as early 
as August 2003, as documented in his treatment records from the 
VA Connecticut Healthcare System.  Treatment records from that 
facility further document that the Veteran was diagnosed with 
PTSD in August 2005.  The August 2005 VA psychiatry consult, 
which indicated that the Veteran's PTSD is related to his 
military experiences with the base crash team, noted the 
Veteran's complaints of recurrent nightmares, intrusive thoughts, 
hypervigilance, and marked avoidance and social isolation.  In 
addition, the Veteran's treating VA therapist submitted a letter 
in September 2005 stating that the Veteran's PTSD "results from 
military experiences he had" while assigned to the base crash 
team in service.  The Board thus finds there is competent medical 
evidence that the Veteran has a current diagnosis of PTSD linked 
to his confirmed in-service stressors.

In so finding, the Board acknowledges that the Veteran has 
undergone VA psychological examinations in February 2005, October 
2006, and April 2010.  Report of the February 2005 VA examination 
notes the Veteran's complaints of first experiencing nightmares 
shortly after working a plane crash with fatalities as part of 
his base crash team in service.  The Veteran further complained 
of distress on reminders of the crash, as well as feelings of 
estrangement and hyperarousal.  The examiner at that time found 
that the Veteran's symptoms did not meet the full criteria for a 
PTSD diagnosis.  Similarly, the October 2006 VA examiner noted 
the Veteran's complaints of nightmares related to his experiences 
in service, as well as "brief depressive episodes."  The 
examiner concluded that the Veteran did not display sufficient 
symptoms of avoidance and hyperarousal to warrant a diagnosis of 
PTSD.  However, the examiner concluded that the Veteran's 
"exposure to trauma has clearly left a lasting impression ... and 
has caused him significant distress which typically takes the 
form of some re-experiencing symptoms."  The April 2010 VA 
examiner reached a similar conclusion, noting the Veteran's 
complaints of nightmares and social isolation but finding that 
his symptomatology did not warrant a PTSD diagnosis.  However, 
the examiner stated in his report that it is "conceivable that 
[the Veteran] might have developed PTSD in response to the 
removal and identification of bodies at a crash site."  The 
examiner further found the Veteran's psychological disability 
picture to be "complicated" and not easily unraveled into 
specific diagnoses.  The examiner concluded, however, that 
although he could not assign the Veteran a diagnosis of PTSD 
based on his in-service stressors, the traumatic events he 
experienced during service "may have been one of many 
contributors to a difficult life trajectory, but is not solely 
responsible for the development of PTSD."  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  When evidence has been adequately explained, the Board 
is free to favor one medical opinion or conclusion over another.  
Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the VA 
examinations and the August 2005 VA psychiatric consult yielded 
different conclusions as to the diagnosis of the Veteran's 
psychiatric disorder, but the Board notes that both the October 
2006 and the April 2010 VA examiners concluded that the in-
service stressors the Veteran experienced contributed to his 
current disability picture, including symptomatology associated 
with PTSD.  The Board further finds that the August 2005 VA 
psychiatric consult provided an opinion that credibly assigns a 
diagnosis of PTSD and relates that symptomatology to service.  
This finding is bolstered by the September 2005 statement from 
the Veteran's treating VA therapist.  Further, the Veteran's 
claimed in-service stressor is borne out by his service records 
and has been conceded by VA.  Although reaching a conflicting 
opinion as to an ultimate diagnosis, the reports of the October 
2006 and April 2010 VA examinations similarly reflect the 
Veteran's history of exposure to traumatic experiences while in 
service, as well as findings of symptomatology reflective of 
PTSD.  

In sum, and giving the Veteran the benefit of the doubt, the 
Board finds that the Veteran has a current diagnosis of PTSD that 
has been linked to his active duty by competent and probative 
medical opinion.  The Veteran's August 2005 VA psychiatrist has 
diagnosed the Veteran with PTSD and stated that his symptoms of 
interrupted sleep and intrusive thoughts are related to the 
Veteran's in-service stressors.  Similarly, the Veteran's 
treating VA therapist has confirmed that the Veteran's PTSD 
diagnosis is based on his in-service traumatic experiences as a 
member of the base crash team-a finding echoed by both the 
October 2006 and April 2010 VA examiners, who both attributed 
some of the Veteran's symptomatology to his in-service stressors.  
Given that the August 2005 VA psychiatrist provided a firm 
diagnosis of PTSD, the Board thus concludes that the competent 
and probative medical evidence supports a conclusion that the 
Veteran does in fact suffer from PTSD that is linked to his 
period of active duty.  In light of these conclusions, and 
resolving reasonable doubt in the Veteran's favor, the Board thus 
finds that there is satisfactory evidence that the Veteran has 
PTSD that is the result of disease or injury incurred in active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  

As for other psychiatric disability, the Board also notes that 
the United States Court of Appeals for Veterans Claims has held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and other 
information of record.  See Clemons v. Shinseki, No. 07-558 (Feb. 
17, 2009).  Here, although the record contains indications that 
diagnoses of other psychiatric disorders have been assigned to 
the Veteran at various points during his treatment, these 
references to other disorders in the record are not accompanied 
by a necessary analysis of the criteria required to make such a 
diagnosis.  Further, and tellingly, no other psychiatric disorder 
has been attributed to the Veteran's period of military service.  
The Board notes in addition that the Veteran has been both 
consistent and specific in his contention that he suffers from 
PTSD, and not another psychiatric disorder, related to service.  
The Board agrees.  Consequently, the Board finds that service 
connection is warranted for PTSD, but not for any other 
psychiatric disorder.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


